DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Appeal Brief filed on March 11, 2021, PROSECUTION IS HEREBY REOPENED.  A new claim rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 8-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/102607 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided in prior Official action) in view of United States Patent No. 3,192,589 to Pearson (hereinafter “Pearson”) and United States Pre-Grant Patent Application Publication No. 2007/0243802 A1 to Petersen et al. (hereinafter “Petersen”).  The Plasco Corp. article entitled “Comparison between Shore and Rockwell Hardness Ranges” serves as an evidentiary reference (copy provided in prior Official action).

Referring to Applicant’s independent claim 1, 3M teaches an abrasive article (See Abstract of 3M) comprising: an abrasive article disposed on the first major surface (page 7, ll. 14-17 of 3M); and a plurality of protrusions extending outwardly from the second major surface to form a gripping layer external to the abrasive article (page 8, ll. 3-5, 9-20; page 8, l. 25 – page 9, l. 2; the associated mating surface of the abrasive article of 3M is equivalent to Applicant’s claim term “a plurality of protrusions”), wherein the protrusions are free of undercuts (page 8, l. 25 – page 9, l. 2 of 3M).  Although 3M does not teach explicitly the composition of the protrusion material (page 8, l. 25 – page 9, l. 2 of 3M), 3M incorporates by reference the teachings of several U.S. patents including the Pearson reference (page 8, l. 30 – page 9, l. 1 of 3M).  Pearson teaches the composition of the protrusion material includes polyethylene and vinyl chloride (col. 2, ll. 25-30 of Pearson).  Given 3M incorporates by reference the teachings of Pearson (page 8, l. 30 – page 9, l. 1 of 3M), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to adopt the polymer materials for use as the protrusion material of Pearson as the material for the protrusions taught by 3M.  According to the Plasco Corp. evidentiary reference, polyvinyl chloride exhibits a Shore A MPEP 2131.03 [R-08.2017] (I)
Although 3M as modified by Pearson teaches an abrasive article disposed on the first major surface (page 7, ll. 14-17 of 3M), 3M does not teach explicitly the abrasive article comprises “a backing having opposed first and second major surfaces” and “an abrasive layer disposed on the first major surface” according to Applicant’s claim language.
However, Petersen teaches a sanding tool assembly including a sheet-like abrasive article comprising a resilient backing sheet having opposed major surfaces and a continuous abrasive sheet having an abrasive support layer with abrasive particles arranged thereon, thereby defining an abrasive surface (See Abstract of Petersen).  Petersen teaches the abrasive article shown in FIGS. 1-3 may be made by first forming an abrasive sheet including an abrasive support layer, a make coat, and abrasive particles (par. [0051]; FIGS. 1-3 of Petersen).  Petersen teaches this may be accomplished by either providing a backing, coating it with make coat and depositing abrasive particles on the make coat, or by providing a finished abrasive sheet including a backing, make coat and abrasive particles, such as the product available from 3M Company, St. Paul, Minn. under the product description DZ900-REG, described above (par. [0051]; FIGS. 1-3 of Petersen).  There is a reasonable expectation the abrasive article for use with a sanding tool taught by 3M as modified by Pearson can be substituted with the abrasive article comprising the backing, coating and abrasive particles, and is for use with a sanding tool taught by Petersen.  Both Petersen and 3M as modified by Pearson teach sanding tools (See Abstract of 3M; See 

Referring to Applicant’s claim 3, 3M as modified by Pearson and Petersen teaches the polymer, e.g., polyvinyl chloride (col. 2, ll. 25-30 of Pearson), has a Shore A hardness of 58 as evidenced by the Plasco Corp. evidentiary reference. The Shore A hardness values exhibited by the polymer taught by 3M as modified by Pearson and Petersen renders obvious Applicant’s claimed range. The Shore A hardness values exhibited by the polymer taught by 3M as modified by Pearson and Petersen lies within Applicant’s claimed Shore A hardness range “from 20 to 70”. MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 4, 3M as modified by Pearson and Petersen teaches the protrusions are arranged in a replicated two-dimensional pattern (See FIG. 1 of 3M).

Referring to Applicant’s claim 15, 3M as modified by Pearson and Petersen teaches exemplary polymers include polyvinyl chloride and polyethylene (page 8, l. 30 – page 9, l. 1 of 3M; col. 2, ll. 25-30 of Pearson), and the Plasco Corp. evidentiary reference evidences both aforementioned polymers are considered elastomeric thermoplastic polymers (See Plasco Corp.).

Referring to Applicant’s independent claim 17, 3M as modified by Pearson and Petersen teaches an abrasive assembly comprising: the abrasive article of claim 1 (See Abstract of 3M; page 7, ll. 14-17; page 8, ll. 3-5, 9-20; page 8, l. 25 – page 9, l. 2 of 3M; col. 2, ll. 25-30 of Pearson; See Abstract of Petersen; par. [0051]; FIGS. 1-3 of Petersen); and a substrate having a working surface that engages the plurality of protrusions (page 7, ll. 4-6; the conversion pad of 3M is equivalent to Applicant’s claim term “a substrate”).

Referring to Applicant’s independent claim 18, 3M teaches an abrasive assembly (See Abstract of 3M) comprising: an abrasive article having a working surface and a back surface (page 7, ll. 4-6, 14-17 of 3M); and a substrate for engaging the back surface (page 7, ll. 4-6; the conversion pad of 3M is equivalent to Applicant’s claim term “a substrate”), wherein the substrate comprises a base layer and a plurality of protrusions extending outwardly from the base layer (page 7, ll. 24-28; 3M teaches the first major surface of the conversion pad of includes an attachment system comprising attachment material for removably connecting the abrasive article with the conversion pad; the attachment system and attachment material of 3M is equivalent to Applicant’s claim terms “a base layer” and “a plurality of protrusions”), wherein the protrusions are free of undercuts (col. 8, l. 3 – page 9, l. 2 of 3M), and wherein when the substrate is engaged MPEP 2131.03 [R-08.2017] (I)

Referring to Applicant’s claim 20, 3M teaches the substrate comprises a backup pad for use with a power tool (page 6, l. 19 – page 7, l. 3 of 3M). 

Referring to Applicant’s independent claim 21, 3M teaches an abrasive article (See Abstract of 3M) comprising: an abrasive backing having opposed first and second major surfaces MPEP 2131.03 [R-08.2017] (I)

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/102607 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided in prior Official action) in view of United States Patent No. 3,192,589 to Pearson (hereinafter “Pearson”) and United States Pre-Grant Patent Application Publication No. 2007/0243802 A1 to Petersen et al. (hereinafter “Petersen”) as applied to claim 1 above, and further in view of WO 01/33989 A1 to Mandzsu et al. (hereinafter “Mandzsu”) (copy included herewith).

Referring to Applicant’s claims 8-10, although 3M as modified by Pearson and Petersen teaches a plurality of protrusions extending outwardly from the second major surface to form a gripping layer external to the abrasive article (page 8, ll. 3-5, 9-20; page 8, l. 25 – page 9, l. 2 of 3M), 3M as modified by Pearson and Petersen does not teach explicitly “the protrusions have an overall height ranging from 10 micrometers to 800 micrometers” according to Applicant’s dependent claim 8 or “the protrusions have an overall height ranging from 50 micrometers to 600 micrometers” according to Applicant’s dependent claim 9 or “the protrusions have an overall height ranging from 100 micrometers to 400 micrometers” according to Applicant’s dependent claim 10.
However, Mandzsu teaches the invention relates to a method for producing the male component of a separable fastener, in which protrusions are formed on the whole base surface of the male component or on one or more part thereof to be attached with the female component the base surface of the male component by arranging particles on said base surface in random orientation way, in which the particles angle accidentally in one of their possible stable static orientation states and the particles are fixed to the base surface, in which one or more hooking protrusions are formed on one or more parts of the base surface of the male component (See MPEP 2131.03 [R-08.2017] (I)

Referring to Applicant’s claims 12-14, although 3M as modified by Pearson and Petersen teaches a plurality of protrusions extending outwardly from the second major surface to form a 
However, Mandzsu teaches the invention relates to a method for producing the male component of a separable fastener, in which protrusions are formed on the whole base surface of the male component or on one or more part thereof to be attached with the female component the base surface of the male component by arranging particles on said base surface in random orientation way, in which the particles angle accidentally in one of their possible stable static orientation states and the particles are fixed to the base surface, in which one or more hooking protrusions are formed on one or more parts of the base surface of the male component (See Abstract of Mandzsu).  Mandzsu teaches the touch of conventional, i.e. purely hooking-stem male components of the separable fasteners is usually rough and unpleasant (page 25, ll. 24-25 of Mandzsu).  Mandzsu teaches this unpleasant feeling can be decreased by decreasing the sizes of the protrusions and increasing their density along the base surface (page 25, ll. 25-27 of Mandzsu).  However, Mandzsu teaches the product comprises protrusions constituted by granules can be produced in the fine quality required because through applying very small powder granules, very small protrusions positioned in a high surface density can be formed (page 25, l. 29 – page 26, l. 3 of Mandzsu).  Mandzsu teaches this type of male component contains granules the typical maximum dimension of which is preferably smaller than 500 microns, more MPEP 2131.03 [R-08.2017] (I)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/102607 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided in prior Official action) in view of United States Patent No. 3,192,589 to Pearson (hereinafter “Pearson”) and United States Pre-Grant Patent Application Publication No. 2007/0243802 A1 to Petersen et al. (hereinafter “Petersen”) as applied to claims 1 and 15 above, and further in view of United States Pre-Grant Patent Application Publication No. 2009/0035519 Al to Gaeta et al. (hereinafter “Gaeta”).  The Plasco Corp. article entitled “Comparison between Shore and Rockwell Hardness Ranges” serves as an evidentiary reference (copy provided in prior Official action).

Referring to Applicant’s claim 16, although 3M as modified by Pearson and Petersen teaches utilizing polymers such as vinyl chloride and polyethylene (page 8, l. 30 – page 9, l. 1 of 3M; col. 2, ll. 25-30 of Pearson), 3M as modified by Pearson and Petersen does not teach explicitly the polymers are “selected from the group consisting of: polyurethanes, styrene-ethylene-butylene-styrene block copolymers, styrene-isoprene-styrene block copolymers, and blends thereof’ according to Applicant’s claim language.
However, Gaeta teaches an abrasive article comprising a backing having first and second major surfaces, an abrasive layer overlying the first major surface, and a polymeric layer having a Shore A durometer of about 55 to about 95 that overlies the second major surface (See Abstract of Gaeta). In at least one embodiment disclosed therein, Gaeta teaches the polymeric layer comprises an olefinic polymer such as polyethylene (par. [0026] of Gaeta) or a thermoplastic polyurethane (par. [0030] of Gaeta). Gaeta teaches further the polymer layer material has a Shore A durometer of about 55 to about 95 and specifically teaches utilizing a thermoplastic material having a Shore A durometer of not greater than about 65 (par. [0031] of Gaeta).  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate 3M, Pearson, Petersen and Gaeta are drawn to abrasive articles. A person having ordinary skill in the art, before the effective filing date of the claimed invention, would recognize polyethylene and polyurethane both exhibit and possess Shore A durometer values of about 55 to about 95 according to Gaeta’s teachings (par. [0031] of Gaeta).  A person having ordinary skill in the art, before the effective filing date of the claimed invention, would recognize further Gaeta teaches the suitability of both polyethylene and polyurethane as a polymeric material for use in abrasive articles (par. [0031] of Gaeta).  For these reasons, there is a reasonable expectation the substitution of the polyethylene or vinyl .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/102607 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided in prior Official action) in view of United States Patent No. 3,192,589 to Pearson (hereinafter “Pearson”) and United States Pre-Grant Patent Application Publication No. 2007/0243802 A1 to Petersen et al. (hereinafter “Petersen”) as applied to claim 18 above, and further in view of United States Pre-Grant Patent Application Publication No. 2004/0063390 Al to Codd (hereinafter “Codd”).  The Plasco Corp. article entitled “Comparison between Shore and Rockwell Hardness Ranges” serves as an evidentiary reference (copy provided in prior Official action).

Referring to Applicant’s claim 19, although 3M as modified by Pearson and Petersen teaches an abrasive assembly comprises an abrasive article having a working surface and a back surface and a substrate for engaging the back surface (See Abstract; page 7, ll. 4-6, 14-17; the conversion pad of 3M is equivalent to Applicant’s claim term “a substrate”), 3M as modified by Pearson and Petersen does not teach explicitly the substrate comprises “a glove or component thereof” according to Applicant’s claim language.
.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 5, including all the limitations of independent claim 1, with particular attention to “wherein the protrusions have a height-to-width aspect ratio ranging from 0.5 to 10” and dependent claim 7, including all the limitations of independent claim 1 and dependent claim 5, with particular attention to “wherein the height-to-width aspect ratio ranges from 1.25 to 6”.
3M as modified by Pearson, Petersen and Mandzsu teaches the unpleasant feeling associated with purely hooking-stem male components of the separable fasteners can be decreased by decreasing the sizes of the protrusions and increasing their density along the base surface and teaches further the protrusion heights and densities (page 26, ll. 3-8, 12-17 of Mandzsu).  3M as modified by Pearson, Petersen and Mandzsu teaches further the diameter of the female component of the system is preferably at least partly smaller than the maximum height of the protrusions of the male component, more preferably smaller than the 50, 30, 15, 10 or 5% of this height (page 26, ll. 18-21 of Mandzsu).  3M as modified by Pearson, Petersen and Mandzsu teaches the diameter of the female component is preferably at least partly smaller than 100, 50, 30, 15, 10 or 5% of the biggest height of the base granule of the male component (page 
Hence, there is no obvious reason to modify the teachings of 3M with any one or more of the Pearson, Petersen, Mandzsu, Gaeta or Codd references and teach “wherein the protrusions have a height-to-width aspect ratio ranging from 0.5 to 10” according to Applicant’s dependent claim 5 or “wherein the height-to-width aspect ratio ranges from 1.25 to 6” according to Applicant’s dependent claim 7, including all the limitations of independent claim 1 and dependent claim 5.

Response to Arguments
Applicant’s remarks, see Appeal Brief, filed March 11, 2021, with respect to the rejection of claims 1, 3-5, 7-15 and 17-21 under 35 USC 103 and rejection of claim 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of WO 2005/102607 A1 to 3M Innovative Properties Company; United States Patent No. 3,192,589 to Pearson; United States Pre-Grant Patent Application Publication No. 2007/0243802 A1 to Petersen et al.; WO 01/33989 A1 to Mandzsu et al.; United States Pre-Grant Patent Application Publication No. 2009/0035519 Al to Gaeta et al.; and, United States Pre-Grant Patent Application Publication No. 2004/0063390 Al to Codd.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731